EX 99.28(p)(21) Your Global Investment Authority Code of Ethics November2012 PIMCO’S CODE OF ETHICS: SUMMARY OF CONDUCT AND PERSONAL TRADING RULES* PIMCO’s Code of Ethics contains the rules that govern your conduct and personal trading. These rules are summarized below. Please see the Code for more details. You have the following Fundamental Responsibilities: ¡ You have a duty to place the interests of Clients first ¡ You must avoid any actual or potential conflict of interest ¡ You must not take inappropriate advantage of your position atPIMCO Policy ¡ You must comply with all applicable Securities Laws PIMCO’s Code of Ethics sets out standards of conduct to help you avoid potential conflicts of interest that may arise from your actions and your personal investments. You must preclear and receive approval for your personal investments by the following two-step process: All employees must read and understand the Code. Step 1: To preclear a trade, you must input the details of the proposed trade into the TradeClear system (accessible through the Intranet or via this link) and follow the instructions. Step 2: You will receive notification as to whether your proposed trade is approved or denied. If your proposed trade is approved, the approval is valid for the day on which the approval was granted and the following business day, unless you are notified differently by a Compliance Officer.If you do not execute your transaction within the required timeframe or if the information in your request changes, you must repeat the preclearance process prior to undertaking the transaction. Effective Date:May 2009 Revised Date:November 2012 Certain types of transactions, such as purchases or sales of government securities and open-end mutual funds do not require preclearance and approval. See Sections II.B.2 and II.B.3 of the Code for specific guidance. * Capitalized terms are defined in the Code. Black-Out Periods for Portfolio Persons: ¡ Purchases within seven days before a Client purchase of the same security ¡ Sales within seven days before a Client sale of the same security ¡ Purchases and sales within three days following a Client trade in the same security Provisions that may restrict your personal investments: ¡ When there are pending client orders in the same security ¡ Initial public offerings (with certain exceptions for fixed income and other securities) ¡ Private Placements and hedge funds ¡ Investments in Allianz SE ¡ Black-out periods in closed-end funds advised or subadvised by PIMCO ¡ Securities on PIMCO’s Trade Restricted Securities List ¡ Section 16 holding periods The Code has other requirements in addition to those summarized above. Please review the entire Code. Remember that you can be sanctioned for failing to comply with the Code. If you have any questions, please ask your local Compliance Officer. CODE OF ETHICS | NOVEMBER 20122 PIMCO LLC CODE OF ETHICS INTRODUCTION This Code of Ethics (this “Code”) sets out standards of conduct to help PIMCO’s directors, officers and employees (each, an “Employee” and collectively, the “Employees”) 1avoid potential conflicts that may arise from their actions and their personal investments. You must read and understand this Code.2 Your local Compliance Officer is the person responsible for administering this Code and can assist you with any questions. I.
